10 N.Y.3d 950 (2008)
In the Matter of ISRAEL G. GROSSMAN (Admitted as ISRAEL GEDALIAH GROSSMAN), a Suspended Attorney, Appellant.
DEPARTMENTAL DISCIPLINARY COMMITTEE FOR THE FIRST JUDICIAL DEPARTMENT, Respondent.
Court of Appeals of the State of New York.
Submitted June 16, 2008.
Decided July 1, 2008.
Appeal, insofar as taken from the order of interim suspension, dismissed, without costs, by the Court of Appeals, sua sponte, as untimely (see CPLR 5513) and, insofar as taken from the order of disbarment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.